


Exhibit 10.1

GENERAL MILLS, INC.

2007 STOCK COMPENSATION PLAN

1. PURPOSE OF THE PLAN   The purpose of the General Mills, Inc. 2007 Stock
Compensation Plan (the “Plan”) is to attract and retain able individuals by
rewarding employees of General Mills, Inc., its subsidiaries and affiliates
(defined as entities in which General Mills, Inc. has a significant equity or
other interest) (collectively, the “Company”) and to align the interests of
employees with those of the stockholders of the Company. The Company shall
include any successors to General Mills, Inc. or any future parent corporations
or similar entities.   2. EFFECTIVE DATE AND DURATION OF PLAN   This Plan shall
become effective as of September 24, 2007, subject to the approval of the
stockholders of the Company at the Annual Meeting on September 24, 2007. Awards
may be made under the Plan until December 31, 2009.   3. ELIGIBLE PERSONS   Only
persons who are employees of the Company shall be eligible to receive grants of
Stock Options, Restricted Stock, Restricted Stock Units, and/or Stock
Appreciation Rights (each defined below) and become “Participants” under the
Plan. The Compensation Committee of the Company’s Board of Directors (the
“Committee”) shall exercise the discretionary authority to determine from time
to time the employees of the Company who are eligible to participate in this
Plan.   4. AWARD TYPES

  (a) Stock Option Awards. Under this Plan, the Committee may award Participants
options (“Stock Options”) to purchase common stock ($.10 par value) of the
Company (“Common Stock”). The grant of a Stock Option entitles the Participant
to purchase shares of Common Stock at an “Exercise Price” established by the
Committee which shall not be less than 100% of the Fair Market Value of the
Common Stock on the date of grant, and may exceed the Fair Market Value on the
grant date, at the Committee’s discretion. “Fair Market Value” shall equal the
closing price on the New York Stock Exchange of the Company’s Common Stock on
the applicable date.     (b) Restricted Stock Awards. The Committee may grant
Participants, subject to certain restrictions, shares of Common Stock
(“Restricted Stock”) or the right to receive shares of Common Stock or cash
(“Restricted Stock Units”).     (c) Stock Appreciation Rights. The Committee may
also award Participants Stock Appreciation Rights. A Stock Appreciation Right is
a right to receive, upon exercise of that right, an amount, which may be paid in
cash, shares of Common Stock, or a combination thereof in the complete
discretion of the Committee, equal to the difference between the Fair Market
Value of one share of Common Stock as of the date of exercise and the Fair
Market Value of one share of Common Stock on the date of grant.

Stock Options, Restricted Stock, Restricted Stock Units and Stock Appreciation
Rights are sometimes referred to as “Awards”. To the extent any Award is subject
to section 409A of the Internal Revenue Code of 1986, as amended (“Code section
409A”), the terms and administration of such Award shall comply therewith and
IRS guidance thereunder.

5. COMMON STOCK SUBJECT TO THE PLAN

  (a) Maximum Shares Available for Delivery. Subject to Section 5(c), the
maximum number of shares of Common Stock available for Awards to Participants
under the Plan shall be 10,000,000. Stock



1

--------------------------------------------------------------------------------


    Options and Stock Appreciation Rights awarded shall reduce the number of
shares available for Awards by one share for every one share granted; provided
that Stock Appreciation Rights that may be settled only in cash shall not reduce
the number of shares available for Awards. Awards of Restricted Stock and
Restricted Stock Units settled in shares of Common Stock shall reduce the number
of shares available for Award by one share for every one share awarded, up to 25
percent of the total number of shares available; beyond that, Restricted Stock
and Restricted Stock Units settled in shares of Common Stock shall reduce the
number of shares available for Award by five shares for every one share awarded.
Restricted Stock Units that may be settled only in cash shall not reduce the
number of shares available for Awards.

The Company will repurchase a number of shares of Common Stock in the public
market at least equal to the number of shares of Common Stock issued under this
Plan.

In addition, any Common Stock covered by a Stock Option or Stock Appreciation
Right granted under the Plan which is forfeited prior to the end of the vesting
period shall be deemed not to be granted for purposes of determining the maximum
number of shares of Common Stock available for Awards under the Plan. In the
event a Stock Appreciation Right is settled for cash, the number of shares
deducted against the maximum number of shares provided in Section 5(a) shall be
restored and again be available for Awards. However, if (i) any Stock Option or
Stock Appreciation Right that is exercised through the delivery of Common Stock
in satisfaction of the Exercise Price, and (ii) withholding tax requirements
arising upon exercise of any Stock Option or Stock Appreciation Right are
satisfied through the withholding of Common Stock otherwise deliverable in
connection with such exercise, the full number of shares of Common Stock
underlying any such Stock Option or Stock Appreciation Right, or portion thereof
being so issued shall count against the maximum number of shares available for
grants under the Plan.

Upon forfeiture or termination of Restricted Stock or Restricted Stock Units
prior to vesting, the shares of Common Stock subject thereto shall again be
available for Awards under the Plan.     (b) Individual Share Limits. The number
of shares of Common Stock subject to Stock Options and Stock Appreciation Rights
or shares of Common Stock available for Restricted Stock or Restricted Stock
Unit Awards granted under the Plan to any single Participant shall not exceed,
in the aggregate, 1,000,000 shares and/or units per fiscal year. This
per-Participant limit shall be construed and applied consistently with Code
section 162(m) and the regulations thereunder.     (c) Adjustments for Corporate
Transactions. If a corporate transaction has occurred affecting the Common Stock
such that an adjustment to outstanding Awards is required to preserve (or
prevent enlargement of) the benefits or potential benefits intended at the time
of grant, then in such manner as the Committee deems equitable, an appropriate
adjustment shall be made to (i) the number and kind of shares which may be
awarded under the Plan; (ii) the number and kind of shares subject to
outstanding Awards; (iii) the number of shares credited to an account; (iv) the
share limits imposed under the Plan; and if applicable; (v) the Exercise Price
of outstanding Options and Stock Appreciation Rights provided that the number of
shares of Common Stock subject to any Option or Stock Appreciation Right
denominated in Common Stock shall always be a whole number. For this purpose a
corporate transaction includes, but is not limited to, any dividend or other
distribution (whether in the form of cash, Common Stock, securities of a
subsidiary of the Company, other securities or other property),
recapitalization, stock split, reverse stock split, combination of shares,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction.
Notwithstanding anything in this paragraph to the contrary, an adjustment to an
Option or Stock Appreciation Right under this paragraph shall be made in a
manner that will not result in the grant of a new Option or Stock Appreciation
Right under Code section 409A.



2

--------------------------------------------------------------------------------


  (d) Limits on Distribution. Distribution of shares of Common Stock or other
amounts under the Plan shall be subject to the following:

    (i) Notwithstanding any other provision of the Plan, the Company shall have
no liability to deliver any shares of Common Stock under the Plan or make any
other distribution of benefits under the Plan unless such delivery or
distribution would comply with all applicable laws (including, without
limitation, the requirements of the Securities Act of 1933), and the applicable
requirements of any securities exchange or similar entity.       (ii) To the
extent that the Plan provides for issuance of stock certificates to reflect the
issuance of shares of Common Stock or Restricted Stock, the issuance may be
effected on a non-certificated basis, to the extent not prohibited by applicable
law or the applicable rules of any stock exchange.  

  (e) Stock Deposit Requirements and other Restrictions. The Committee, in its
discretion, may require as a condition to the grant of Awards, the deposit of
Common Stock owned by the Participant receiving such grant, and the forfeiture
of such grant, if such deposit is not made or maintained during the required
holding period. Such shares of deposited Common Stock may not be otherwise sold
or disposed of during the applicable holding period or restricted period. The
Committee may also determine whether any shares issued upon exercise of a Stock
Option or Stock Appreciation Right shall be restricted in any manner.  

(6) STOCK OPTIONS AND STOCK APPRECIATION RIGHTS TERMS AND TYPE

  (a) General. Stock Options granted under the Plan shall be Non-Qualified Stock
Options governed by Section 83 of the Internal Revenue Code of 1986, as amended
(the “Code”). The term of any Stock Option and Stock Appreciation Right granted
under the Plan shall be determined by the Committee, provided that said term
shall not exceed 10 years and one month.     (b) No Reload Rights. Neither Stock
Options nor Stock Appreciation Rights granted under this Plan shall contain any
provision entitling the optionee or right-holder to the automatic grant of
additional options or rights in connection with any exercise of the original
option or right.     (c) No Repricing. Subject to Section 5(c), outstanding
Stock Options and Stock Appreciation Rights granted under this Plan shall under
no circumstances be repriced.  

7. GRANT, EXERCISE AND VESTING OF STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

  (a) Grant. Subject to the limits otherwise imposed by the terms of this Plan,
the Committee has discretionary authority to determine the size of a Stock
Option or Stock Appreciation Right Award, which may be tied to meeting
performance-based requirements.     (b) Exercise. Except as provided in Sections
11 and 12 (Change of Control and Termination of Employment), each Stock Option
or Stock Appreciation Right may be exercised only in accordance with the terms
and conditions of the Stock Option grant or Stock Appreciation Right and during
the periods as may be established by the Committee. A Participant exercising a
Stock Option or Stock Appreciation Right shall give notice to the Company of
such exercise and of the number of shares elected to be purchased prior to 4:30
P.M. CST/CDT on the day of exercise, which must be a business day at the
executive offices of the Company.     (c) Vesting. Stock Options and Stock
Appreciation Rights shall not be exercisable unless vested. Subject to Sections
11 and 12 Stock Options and Stock Appreciation Rights shall be fully vested only
after four years of the Participant’s continued employment with the Company
following the date of the grant.



3

--------------------------------------------------------------------------------


  (d) Payment of Exercise Price. The Exercise Price for Stock Options shall be
paid to the Company at the time of such exercise, subject to any applicable rule
or regulation adopted by the Committee:

    (i) in cash (including check, draft, money order or wire transfer made
payable to the order of the Company);       (ii) through the tender of shares of
Common Stock owned by the Participant (by either actual delivery or
attestation);       (iii) by a combination of (i) and (ii) above; or       (iv)
by authorizing a third party broker to sell a sufficient number of shares of
Common Stock acquired upon exercise of the Stock Option and remit to the Company
such sales proceeds to pay the entire Exercise Price and any tax withholding
resulting from the exercise.

For determining the amount of the payment, Common Stock delivered pursuant to
(ii) or (iii) shall have a value equal to the Fair Market Value of the Common
Stock on the date of exercise.

(8) RESTRICTED STOCK AND RESTRICTED STOCK UNITS   Restricted Stock and
Restricted Stock Units may be awarded on either a discretionary or
performance-based method.  

  (a) Discretionary Awards. With respect to discretionary Awards of Restricted
Stock and Restricted Stock Units, the Committee shall:

    (i) Select Participants to whom Awards will be made;       (ii) Subject to
the otherwise applicable Plan limits, determine the number of shares of
Restricted Stock or the number of Restricted Stock Units to be awarded to a
Participant;       (iii) Determine the length of the restricted period, which
shall be no less than four years;       (iv) Determine the purchase price, if
any, to be paid by the Participant for Restricted Stock or Restricted Stock
Units;       (v) Determine whether Restricted Stock Unit Awards will be settled
in shares of Common Stock or cash; and       (vi) Determine any restrictions
other than those set forth in this Section.  

  (b) Performance-Based Awards. With respect to Awards of performance-based
Restricted Stock and Restricted Stock Units, the intent is to grant such Awards
so as to satisfy the requirements for “qualified performance-based compensation”
under Code Section 162(m). Performance-based Awards are subject to the
following:

    (i) The Committee has exclusive authority to determine which Participants
may be awarded performance-based Restricted Stock and Restricted Stock Units and
whether any Restricted Stock Unit Awards will be settled in shares of Common
Stock, cash, or a combination thereof.       (ii) In order for any Participant
to be awarded Restricted Stock or Restricted Stock Units for a Performance
Period (defined below), the net earnings from continuing operations excluding
items identified and disclosed by the Company as non-recurring or special costs
and after taxes (“Net Earnings”) of the Company for such Performance Period must
be greater than zero.       (iii) At the end of the Performance Period, if the
Committee determines that the requirement of Section 8(b)(ii) has been met, each
Participant eligible for a performance-based Award shall be deemed to have
earned an Award equal in value to the Maximum Amount, or such lesser amount as
the Committee shall determine in its discretion to be appropriate. The Committee



4

--------------------------------------------------------------------------------


      may base this determination of grant size on performance-based criteria.
For purposes of computing the value of Awards, each Restricted Stock or
Restricted Stock Unit shall be deemed to have a value equivalent to the Fair
Market Value of one share of Common Stock on the date the Award is granted.    
  (iv) In addition to the limitation on the number of shares of Common Stock
available for Awards under section 5(b) hereof, in no event shall the total
value of the performance-based Restricted Stock or Restricted Stock Unit Award
granted to any Participant for any one Performance Period exceed 0.5 percent of
the Company’s Net Earnings for that Performance Period (such amount is the
“Maximum Amount”).       (v) The Committee shall determine the length of the
restricted period which, subject to Sections 11 and 12, shall be no less than
four years.       (vi) “Performance Period” means a fiscal year of the Company,
or such other period as the Committee may from time to time establish.

Subject to the restrictions set forth in this Section, each Participant who
receives Restricted Stock shall have all rights as a stockholder with respect to
such shares, including the right to vote the shares and receive dividends and
other distributions.

Each Participant who is awarded Restricted Stock Units that are settled in
shares of Common Stock shall be eligible to receive, at the expiration of the
applicable restricted period (or such later time as provided herein), one share
of Common Stock for each Restricted Stock Unit awarded, and the Company shall
issue to each such Participant that number of shares of Common Stock. Each
Participant who is awarded Restricted Stock Units that are settled in cash shall
receive an amount equal to the Fair Market Value of a share of Common Stock on
the date the applicable restricted period ends, multiplied by the number of
Units awarded. Participants who receive Restricted Stock Units shall have no
rights as stockholders with respect to such Restricted Stock Units until such
time as share certificates for Common Stock are issued to the Participants (if
applicable); provided, however, that as of the first day of each quarter, during
the applicable restricted period for all Restricted Stock Units awarded
hereunder, the Company shall pay to each such Participant an amount equal to the
sum of all dividends and other distributions paid by the Company during the
prior quarter on that equivalent number of shares of Common Stock.

The Committee may in its discretion permit a Participant to defer receipt of any
Common Stock or cash issuable upon the lapse of any restriction of Restricted
Stock or Restricted Stock Units, subject to such rules and procedures as it may
establish. In particular, the Committee shall establish rules relating to such
deferrals intended to comply with the requirements of Code section 409A,
including without limitation, the time when a deferral election can be made, the
period of the deferral, and the events that would result in payment of the
deferred amount.

9. TRANSFERABILITY OF AWARDS

Except as otherwise provided by rules of the Committee, no Stock Options or
Stock Appreciation Right shall be transferable by a Participant otherwise than
(i) by the Participant’s last will and testament or (ii) by the applicable laws
of descent and distribution, and such Stock Options or Stock Appreciation Right
shall be exercised during the Participant’s lifetime only by the Participant or
his or her guardian or legal representative. Except as otherwise provided in
Section 8, no shares of Restricted Stock and no Restricted Stock Units shall be
sold, exchanged, transferred, pledged or otherwise disposed of during the
restricted period.



5

--------------------------------------------------------------------------------


10. TAXES

The Company has the right to withhold amounts from Awards to satisfy tax
obligations as it deems appropriate. Whenever the Company issues Common Stock
under the Plan, unless it decides to satisfy the withholding obligations through
additional withholding on salary or other wages, it may require the recipient to
remit to the Company an amount sufficient to satisfy any Federal, state, local
or foreign tax withholding requirements prior to the delivery of such Common
Stock, or the Company may in its discretion withhold from the shares to be
delivered shares sufficient to satisfy all or a portion of such tax withholding
requirements; provided however, except as otherwise provided by the Committee,
that the total tax withholding where shares are used to satisfy such tax
obligations shall not exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for Federal, state and
foreign tax purposes, including payroll taxes, that are applicable to such
supplemental taxable income).   11. CHANGE OF CONTROL

  (a) Each of the following (i) through (iv) constitutes a “Change of Control”:

    (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the 1934 Act), (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
voting securities of the Company where such acquisition causes such Person to
own 20% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not be deemed
to result in a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction that complies with clauses (A), (B) and (C) of
subsection (iii) below; and provided, further, that if any Person’s beneficial
ownership of the Outstanding Voting Securities reaches or exceeds 20% as a
result of a transaction described in clause (A) or (B) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Company, such subsequent acquisition shall be treated as an acquisition that
causes such Person to own 20% or more of the Outstanding Voting Securities; or  
    (ii) Individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or       (iii) Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”);
excluding however, such a Business Combination pursuant to which (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly,



6

--------------------------------------------------------------------------------


      more than 60% of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Securities, (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or       (iv) Approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.  

  (b) If, within two years after a Change of Control a Participant experiences
an involuntary separation from service initiated by the Company for reasons
other than “cause” (for this purpose cause shall have the same meaning as that
term has in Section 4.2(b)(ii) of Plan B of the General Mills Separation Pay and
Benefits Program for Officers), or a separation from service for “good reason”
actually entitling the employee to certain separation benefits under Section
4.2(a)(ii) of Plan B of the General Mills Separation Pay and Benefits Program
for Officers, the following applies:  

    (i) All of his or her outstanding Stock Options and Stock Appreciation
Rights shall fully vest immediately and remain exercisable for the one-year
period beginning on the date of his or her separation from service.       (ii)
All shares of Restricted Stock and Restricted Stock Units shall fully vest and
be settled immediately (subject to a proper deferral election made with respect
to the Award); provided, however, that any Section 409A Restricted Stock Units
(not subject to a proper deferral election) shall be settled on the
Participant’s separation from service (within the meaning of Code section 409A)
or in the case of a Participant who is a “specified employee” (within the
meaning of Code section 409A) on the first day of the seventh month following
the month of the Participant’s separation from service.  

  (c) If, pending a Change of Control, the Committee determines the Common Stock
will cease to exist without an adequate replacement security that preserves
Participants’ economic rights and positions, then, by action of the Committee,
the following shall occur:  

    (i) All Stock Options and Stock Appreciation Rights shall become exercisable
immediately prior to the consummation of the Change of Control in such manner as
is deemed fair and equitable by the Committee.       (ii) The restrictions on
all shares of Restricted Stock shall lapse and Restricted Stock Units shall vest
immediately prior to consummation of the Change of Control.       (iii) If the
Change of Control constitutes a “change in control” event as described in IRS
regulations or other guidance under Code section 409A(a)(2)(A)(v), Participants’
Restricted Stock Units shall be settled upon the Change of Control.



7

--------------------------------------------------------------------------------


    (iv) If the Change of Control does not constitute a “change in control”
event as described in IRS regulations or other guidance under Code section
409A(a)(2)(A)(v), Restricted Stock Units that are not Section 409A Restricted
Stock Units and on which a deferral election was not made shall be settled upon
the Change of Control. However, the Section 409A Restricted Stock Units, or
Restricted Stock Units for which a proper deferral election was made, shall be
settled in cash equal to the Fair Market Value of the Restricted Stock Units at
the time of the Change of Control, plus interest at a rate of Prime plus 1% from
the Change of Control to the date of payment, which shall be the time the
original restriction period would have closed, or the date elected pursuant to
the proper deferral election, as applicable.  

  (d) With respect to any outstanding Awards as of the date of any Change of
Control which require the deposit of owned Common Stock as a condition to
obtaining rights, the deposit requirement shall be terminated as of the date of
the Change of Control.  

12. TERMINATION OF EMPLOYMENT

  (a) Resignation or Termination for Cause. If the Participant’s employment by
the Company is terminated by either

    (i) the voluntary resignation of the Participant, or       (ii) a Company
discharge due to Participant’s illegal activities, poor work performance,
misconduct or violation of the Company’s Code of Conduct, policies or practices,

then the Participant’s Stock Options and Stock Appreciation Rights shall
terminate three months after such termination (but in no event beyond the
original full term of the Stock Options or Stock Appreciation Rights) and no
Stock Options or Stock Appreciation Rights shall become exercisable after such
termination, and all shares of Restricted Stock and Restricted Stock Units which
are subject to restriction on the date of termination shall be forfeited.

  (b) Other Termination. If the Participant’s employment by the Company
terminates involuntarily at the initiation of the Company for any reason other
than specified in Sections 11, 12 (a), (d) or (e), the following rules shall
apply:

    (i) In the event that, at the time of such involuntary termination, the sum
of the Participant’s age and years of service with the Company equals or exceeds
70, the Participant’s outstanding Stock Options and Stock Appreciation Rights
shall continue to become exercisable according to the schedule established at
the time of grant unless otherwise provided in the applicable Award agreement,
the restriction on all shares of Restricted Stock shall lapse and Restricted
Stock Units shall vest and be paid (or deferred, as appropriate) immediately.
Stock Options and Stock Appreciation Rights shall remain exercisable for the
remaining full term of such Awards.       (ii) In the event that, at the time of
such involuntary termination, the sum of the Participant’s age and years of
service with the Company is less than 70, the Participant’s outstanding
unexercisable Stock Options and Stock Appreciation Rights, and unvested
Restricted Stock and Restricted Stock Units, shall become exercisable or vest
and paid or deferred immediately, as the case may be, as of the date of
termination, in a pro-rata amount based on the full months of employment
completed during the full vesting period from the date of grant to the date of
termination with such newly-vested Stock Options and Stock Appreciation Rights,
and Stock Options and Stock Appreciation Rights exercisable on the date of
termination, remaining exercisable for the lesser of one year from the date of
termination and the original full term of the Stock Option and/or Stock
Appreciation Right. All other Stock Options, Stock Appreciation Rights, shares
of Restricted Stock and Restricted Stock Units shall be forfeited as of the date
of termination. Provided, however, that if the Participant is an executive
officer of the Company,



8

--------------------------------------------------------------------------------


      the Participant’s outstanding Stock Options and Stock Appreciation Rights
which, as of the date of termination are not yet exercisable, shall become
exercisable effective as of the date of such termination and, with all
outstanding Stock Options and Stock Appreciation Rights already exercisable on
the date of termination, shall remain exercisable for the lesser of one year
following the date of termination and the original full term of the Stock Option
or Stock Appreciation Right, and all shares of Restricted Stock and Restricted
Stock Units shall vest as of the date of termination and be paid or deferred
immediately.

Notwithstanding the foregoing, any Section 409A Restricted Stock Units that vest
under this Section 12(b) shall be paid on the Participant’s separation from
service (within the meaning of Code section 409A), or in the case of a
Participant who is a specified employee (within the meaning of Code section
409A) shall be paid on the first day of the seventh month following the month of
separation from service.

  (c) Death. If a Participant dies while employed by the Company, any Stock
Option or Stock Appreciation Right previously granted under this Plan shall
fully vest and become exercisable upon death and may be exercised by the person
designated in such Participant’s last will and testament or, in the absence of
such designation, by the Participant’s estate. Stock Options and Stock
Appreciation Rights shall remain exercisable for the remaining full term of such
Awards.

A Participant who dies while employed by the Company during any applicable
restricted period, shall fully vest in such shares of Restricted Stock or
Restricted Stock Units, effective as of the date of death. Such shares or cash
shall be paid as of the first day of the month following death.     (d)
Retirement. The Committee shall determine, at the time of grant, the treatment
of Awards upon the retirement of the Participant. Unless other terms are
specified in the original Award, if the termination of employment is due to a
Participant’s retirement on or after age 55 and completion of five years of
eligibility service under the General Mills Pension Plan, the Participant may
exercise a Stock Option or Stock Appreciation Right pursuant to the original
terms and conditions of such Awards, and shall fully vest in, and be paid or
have deferred, all shares of Restricted Stock or shares or cash attributable to
Restricted Stock Units effective as of the date of employment termination as a
retiree. However, the Restricted Stock Units without a proper deferral election
that vest under this Section 12(d) shall be payable on the Participant’s
separation from service (within the meaning of Code section 409A) or in the case
of a Participant who is a specified employee (within the meaning of Code section
409A) shall be paid on the first day of the seventh month following the month of
separation from service.

A Restricted Stock Unit that could vest upon retirement under this Section 12(d)
at any time within the Award’s restricted period shall be referred to as a
“Section 409A Restricted Stock Unit”.

Notwithstanding the above, the terms of this Section 12(d) shall not apply to a
Participant who, prior to a Change of Control, is terminated for cause as
described in Section 12(a)(ii); said Participant shall be treated as provided in
Section 12(a).     (e) Spin-offs. If the termination of employment is due to the
cessation, transfer, or spin-off of a complete line of business of the Company,
the Committee, in its sole discretion, shall determine the vesting treatment of
all outstanding Awards under the Plan.  

13. ADMINISTRATION OF THE PLAN

  (a) Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section.     (b) Selection of Committee. The Committee shall be selected by
the Board, and shall consist of two or more outside, disinterested members of
the Board who, in the judgment of the Board, are qualified to administer the
Plan as contemplated by Rule 16b-3 of the Securities and Exchange Act of 1934
(or



9

--------------------------------------------------------------------------------


    any successor rule), Code section 162(m) and the regulations thereunder (or
any successors thereto), and any rules and regulations of a stock exchange on
which Common Stock is traded.     (c) Powers of Committee. The authority to
manage and control the operations and administration of the Plan shall be vested
in the Committee, subject to the following:

    (i) Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the eligible Company employees
those persons who shall receive Awards, to determine the time or times of
receipt, to determine the types of Awards and the number of shares covered by
the Awards, to establish the terms, conditions, performance criteria,
restrictions, and other provisions of such Awards, and (subject to the
restrictions imposed by Section 14) to cancel or suspend Awards. In making such
determinations, the Committee may take into account the nature of services
rendered by the individual, the individual’s present and potential contribution
to the Company’s success and such other factors as the Committee deems relevant.
      (ii) The Committee will have the authority and discretion to establish
terms and conditions of Awards as the Committee determines to be necessary or
appropriate to conform to applicable requirements or practices of jurisdictions
outside of the United States.       (iii) The Committee will have the authority
and discretion to interpret the Plan, to establish, amend, and rescind any rules
and regulations relating to the Plan, to determine the terms and provisions of
any agreements made pursuant to the Plan, and to make all other determinations
that may be necessary or advisable for the administration of the Plan.      
(iv) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding.  

  (d) Delegation by Committee. Except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, the Committee may allocate all or
any portion of its responsibilities and powers to any one or more of its members
and may delegate all or any part of its responsibilities and powers to any
person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time.  

14. AMENDMENTS OF THE PLAN

The Committee may from time to time prescribe, amend and rescind rules and
regulations relating to the Plan. Subject to the approval of the Board of
Directors, where required, the Committee may at any time terminate, amend, or
suspend the operation of the Plan, provided that no action shall be taken by the
Board of Directors or the Committee without the approval of the stockholders
which would:

  (a) except as provided in Section 5(c), materially increase the number of
shares which may be issued under the Plan;     (b) permit granting of Stock
Options or Stock Appreciation Rights at less than Fair Market Value;     (c)
except as provided in Section 5(c), permit the repricing of outstanding Stock
Options or Stock Appreciation Rights; or     (d) amend the maximum shares set
forth in Section 5(b) which may be granted to any single Participant.

No termination, modification, suspension, or amendment of the Plan shall alter
or impair the rights of any Participant pursuant to an outstanding Award, in any
material respect, without the consent of the Participant. There is no obligation
for uniformity of treatment of Participants under the Plan.

15. FOREIGN JURISDICTIONS

The Committee may adopt, amend, and terminate such arrangements, not
inconsistent with the intent of



10

--------------------------------------------------------------------------------


  the Plan, as it may deem necessary or desirable to make available tax or other
benefits of the laws of any foreign jurisdiction, to employees of the Company
who are subject to such laws and who receive Awards under the Plan.   16.
NON-ALIENATION OF RIGHTS AND BENEFITS.

Subject to Section 9 and the rights of the Company established under the Plan’s
terms, no right or benefit under the Plan shall be subject to alienation, sale,
assignment, pledge, or encumbrance and any attempt to do so shall be void. No
right or benefit under the Plan be subject to the debts, contracts, liabilities
or torts of the person entitled to such rights or benefits.   17. LIMITATION OF
LIABILITY OR OBLIGATION OF THE COMPANY.

Nothing in the Plan shall be construed

  (a) to give any employee of the Company any right to be granted any Award
other than at the sole discretion of the Committee;     (b) to give any
Participant any rights whatsoever with respect to shares of Common Stock except
as specifically provided in the Plan;     (c) to limit in any way the right of
the Company or any Subsidiary to terminate, change or modify, with or without
cause, the employment of any Participant at any time; or     (d) to be evidence
of any agreement or understanding, express or implied, that the Company or any
Subsidiary will employ any Participant in any particular position at any
particular rate of compensation or for any particular period of time.

Payments and other benefits received by a Participant under an Award shall not
be deemed part of a Participant’s regular, recurring compensation for purposes
of any termination, indemnity or severance pay laws and shall not be included
in, nor have any effect on, the determination of benefits under any other
employee benefit plan, contract or similar arrangement provided by the Company
or any Subsidiary, unless expressly so provided by such other plan, contract or
arrangement.

18. NO LOANS

The Company shall not lend money to any Participant to finance a transaction
under this Plan.   19. NOTICES

All notices to the Company regarding the Plan shall be in writing, effective as
of actual receipt by the Company, and shall be sent to:

Attention: Corporate Compensation
General Mills, Inc.
Number One General Mills Boulevard
Minneapolis, MN 55426

20. RECOGNITION AWARDS

Notwithstanding any other provision of the Plan to the contrary, the Committee
is given the discretionary authority to award up to a total of 10,000
unrestricted shares of Common Stock during each calendar year to selected
employees as a bonus or reward (“Recognition Awards”). Under this paragraph no
employee shall receive over 100 shares of Common Stock as Recognition Awards
over the duration of the Plan’s term.



11


--------------------------------------------------------------------------------